In an action, inter alia, to re*691cover damages for fraud, breach of contract, and unjust enrichment, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated March 31, 1998, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff filed a complaint alleging, inter alia, that he was entitled to one-half of the value of the business and the stock of the defendant corporations Ace Auto Body & Towing, Ltd., Spinney Hill Auto Sales, Inc., and 65 South Service Corp. (hereinafter collectively referred to as the corporations) pursuant to a purported oral agreement with the defendant Lance Alfieri wherein they allegedly agreed that each would own 50% of the shares in the corporations. The Supreme Court correctly denied the defendants’ motion for summary judgment dismissing the complaint since the plaintiff produced evidentiary proof sufficient to establish the existence of material issues of fact with respect to his allegation that he was a one-half owner of the defendant corporations (see generally, Zuckerman v City of New York, 49 NY2d 557).
The defendants’ remaining contentions are without merit. S. Miller, J. P., Santucci, Krausman and Luciano, JJ., concur.